     Case 5:18-cv-01125-SP Document 150 Filed 12/30/19 Page 1 of 4 Page ID #:4864




 1   Rachel Steinback, SBN 310700              Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback            Monique A. Alarcon, SBN 311650
 2   3435 Wilshire Blvd, Suite 2910            LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90010                     725 Arizona Avenue, Suite 300
     (t) 213-537-5370                          Santa Monica, CA 90401
 4
     (f) 213-232-4003                          (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                (e) carolsobel@aol.com
 6                                             (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7
 8   [Additional Counsel on Following Page]
 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
12   MARTINEZ; ISAAC ANTONIO                  [Magistrate Judge: Hon. Sheri Pym]
     LOPEZ CASTILLO; JOSUE
13   VLADIMIR CORTEZ DIAZ; JOSUE
     MATEO LEMUS CAMPOS;
14   MARVIN JOSUE GRANDE                      DECLARATION OF CATHERINE
     RODRIGUEZ; ALEXANDER                     SWEETSER IN SUPPORT OF
15   ANTONIO BURGOS MEJIA; LUIS               PLAINTIFFS’ MOTIONS IN
16   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as                     LIMINE
17   individuals,
                                              [Filed Concurrently with Plaintiffs’
18                   Plaintiffs,              Motions in Limine Nos. 1, 2 and 3; and
19   v.                                       [Proposed] Orders]

20   THE GEO GROUP, Inc., a Florida           Final Pretrial Conference:
     corporation; the CITY OF                 Date: January 21, 2020
21   ADELANTO, a municipal entity; GEO
     LIEUTENANT DURAN, sued in her            Time: 10:00 a.m.
22   individual capacity; GEO                 Ctrm: 3
     LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,
27                   Defendants.
28
     Case 5:18-cv-01125-SP Document 150 Filed 12/30/19 Page 2 of 4 Page ID #:4865




 1   Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
 2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28


                                           2
     Case 5:18-cv-01125-SP Document 150 Filed 12/30/19 Page 3 of 4 Page ID #:4866




 1   I, Catherine Sweetser, declare as follows:
 2         1. I am an attorney admitted to practice in this Court and the State of California.
 3   I am counsel of record for the Plaintiffs in this case and can testify to the following
 4   of my own personal knowledge.
 5         2. On December 18, 2019, the parties met and conferred about motions in limine
 6   and had a subsequent email exchange about the motions on December 19, 2019 and
 7   again on December 27, 2019.
 8         3. Plaintiffs discussed bringing a motion in limine to exclude any reference to
 9   lack of work authorization or working without authorization by any Plaintiff.
10   Defendants agreed to exclude this evidence as it is irrelevant because Plaintiffs are
11   not seeking lost wages.
12         4. Plaintiffs also discussed bringing a motion in limine to exclude mention of
13   Plaintiff Martinez’s criminal history and/or military background. Defendants agreed
14   to exclude evidence of Plaintiff Martinez’s military background as it is irrelevant.
15   Defendants indicated their intent to include evidence of Plaintiff Martinez’s felony
16   convictions for impeachment purposes. Defendants agreed to limit any reference to
17   these convictions as just “felony convictions” and not to mention what the
18   convictions were for.        Plaintiffs maintain that even mentioning these felony
19   convictions, which are more than ten years old (although Mr. Martinez was released
20   less than ten years ago), is more prejudicial than probative.
21         5. Plaintiffs discussed bringing a motion in limine to exclude any evidence
22   concerning the lawfulness or unlawfulness of Plaintiffs’ entry or departure from the
23   country, including, but not limited to, use of the terms “unlawful entry,” “without
24   inspection,” “deportation,” or “order of deportation,” and the underlying concepts.
25   Defendants maintain that it is relevant if Plaintiffs intend to explain that they entered
26   the county seeking asylum. After thorough discussion, the parties could not reach
27   an agreement on limiting use of such evidence.
28   ///


                                                  3
     Case 5:18-cv-01125-SP Document 150 Filed 12/30/19 Page 4 of 4 Page ID #:4867




 1      6. On Dec. 19, 2019, the parties met and conferred further regarding an
 2   additional motion in limine on excluding any mention of conclusions reached by the
 3   U.S. Government or its consultants, including Nakamoto Group, regarding the June
 4   12, 2017 incident. Defendants indicated their intent to oppose the motion.
 5
 6          I declare under penalty of perjury of the laws of the State of California that
 7   the foregoing is true and correct.
 8
 9      Executed this 30th day of December 2019, at Los Angeles, California.
10
11                           _____________________________
                                   Catherine E. Sweetser
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              4
